 Case 19-06574-hb        Doc 8    Filed 12/17/19 Entered 12/17/19 15:24:38            Desc Main
                                   Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

In re:
                                                            Chapter 11
Regional Ambulance Service, Inc.,
                                                       Case No. 19-06574-HB
                       Debtor.



                                 CERTIFICATE OF SERVICE

       I, the undersigned Sally Ann Beall, an employee with McCarthy, Reynolds, & Penn,
LLC, Attorneys for the Debtor, do hereby certify, under penalty of perjury, that I served the
ORDER AND NOTICE OF EMERGENCY HEARINGS [DOC. 6]; NOTICE OF
CHAPTER 11 BANKRUPCY FILING [DOC. 2]; MOTION FOR INTERIM AND FINAL
ORDERS (A) AUTHORIZING DEBTOR’S USE OF CASH COLLATERAL, AND (B)
GRANTING REPLACEMENT AND MEMORANDUM IN SUPPORT [DOC. 3]; AND
DEBTOR’S MOTION FOR INTERIM ORDER UNDER BANKRUPTCY CODE SEC.
105(a), 363(c), 507(a) AND 541(A) AUTHORIZING PAYMENT OF CERTAIN PRE-
PETITION WAGES, SALARIES, EMPLOYEE EXPENSES, AND OTHER EMPLOYEE
BENEFITS AND PAYMENTS OF RELATED TAXES AND WITHHOLDINGS, (B)
AUTHORIZING CONTINUATION OF EMPLOYEE BENEFIT PROGRAMS, AND (C)
AUTHORIZING FINANCIAL INSTITUTIONS TO HONOR ALL CHECKS
PRESENTED FOR PAYMENT RELATED TO THE FOREGOING [Doc. 4], and that
same was served on the parties in interest, as indicated on the attached list, via Federal Express,
Overnight Delivery, on this the 17th day of December, 2019, in Columbia, SC.

        Further, the same pleadings listed above were also served on Darrin Moyer, via
electronic mail, receipt confirmed, on this the 17th day of December, 2019.

                                              McCARTHY, REYNOLDS, & PENN, LLC


                                              /s/ Sally Ann Beall
                                              Sally Ann Beall
December 17, 2019                             1517 Laurel Street (29201)
Columbia, South Carolina                      Post Office Box 11332
                                              Columbia, South Carolina 29211-1332
                                              (803) 771-8836
          Case 19-06574-hb    Doc 8   Filed 12/17/19 Entered 12/17/19 15:24:38   Desc Main
                                       Document     Page 2 of 5
ZURICH NORTH AMERICA              UPPRO                              EDTS
1299 ZURICH WAY                   ATTN: DAN CHOI                     1721 GOODRICH STREET
SCHAUMBURG IL 60196-1056          25 BROADWAY, 9TH FLOOR             AUGUSTA GA 30904
                                  NEW YORK NY 10004


SCHROEDER’S TOWING                AIKEN REGIONAL MEDICAL CTRS        ALLIED HEALTH RESOURCES
3512 BUSH RIVER ROAD              ATTN: DARREN WATERS FBO            6350 REGENCY PARKWAY
COLUMBIA SC 29210                 BUSINESS & INDUSTRY DEV            SUITE 500
                                  440 SOCIETY HILL DR., STE 204      NORCROSS GA 30071-2338
                                  AIKEN SC 29803

ACE AMERICAN INS COMPANY          VERIZON                            KEYRISK
436 WALNUT STREET                 1 VERIZON WAY                      7823 NATIONAL SERVICE ROAD
PHILADELPHIA PA 19106             BASKING RIDGE NJ 07920             GREENSBORO NC 27409



AFC GREER                         POLLOCK                            FISHER & PHILLIPS LLP
ATTN: ANNA CORDONA                1711 CENTRAL AVENUE                1320 MAIN ST., SUITE 750
1467 WOODRUFF RD., SUITE C        AUGUSTA GA 30904                   COLUMBIA SC 29201
GREENVILLE SC 29607


MIDLANDS EXAMS & DRUG             BRAD M. COOPER                     ANGELICA CORP
SCREENING INC                     304 NICHOLS BRANCH LANE            140 CORT ROAD
3020 SUNSET BLVD., STE 102        IRMO SC 29063-8671                 COLUMBIA SC 29203
WEST COLUMBIA SC 29169


BRAD HOWARD                       JAMES M. KELLEY                    AMANDA G. JOHNSON
500 CARLEN AVENUE, APT 7223       507 FIR STREET                     1028 HOLLY LANE SW
LEXINGTON SC 29072-4292           NORTH AUGUSTA SC 29841-4856        WARRENVILLE SC 29851



THOMAS S. MCGUIRE., JR            FULLER FROST & ASSOCIATES          WELLS FARGO
7031 AMARILLO CIRLCE APT A        3638 WALTON WAY EXTENSION          ATTN JENNIFER DOGGETTE
AUGUSTA GA 30906-8726             SUITE 300                          3645 WHEELER ROAD 2ND FL
                                  AUGUSTA GA 30909-2359              AUGUSTA A 30909


INTERNAL REVENUE SERVICE          SC DEPARTMENT OF REVENUE           U.S. TRUSTEE
CENTRALIZED INSOLVENCY OP         300 A OUTLET POINT BLVD            STROM THURMOND FEDERAL BLDG
600 ARCH STREET                   COLUMBIA SC 29210                  1835 ASSEMBLY STREET ROOM 953
PHILADELPHIA PA 19106                                                COLUMBIA SC 29201
Case 19-06574-hb   Doc 8   Filed 12/17/19 Entered 12/17/19 15:24:38   Desc Main
                            Document     Page 3 of 5
Case 19-06574-hb   Doc 8   Filed 12/17/19 Entered 12/17/19 15:24:38   Desc Main
                            Document     Page 4 of 5
Case 19-06574-hb   Doc 8   Filed 12/17/19 Entered 12/17/19 15:24:38   Desc Main
                            Document     Page 5 of 5
